Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in this application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10 recite determining whether a search count is greater than a first threshold and finding a historical search word upon an affirmative determination, determining whether a search count is less than a second threshold and finding a related word in a text upon an affirmative determination, and determining whether a search count is greater than a first threshold and less than a second threshold and finding a related word in a text and/or a historical search word in a search long upon an affirmative determination.
The limitation of determining whether a search count is greater than a first threshold and finding a historical search word upon an affirmative determination, as 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a configured input device. The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an input device to receive search words amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 10 also recite “receive a search word.”  This element represents adding mere extra-solution activity of gathering data in order to carry out the abstract idea.  This element is simply appending well-understood, routine conventional activity that is previously known to the industry, specified at a high level of generality, to the judicial exception.  The Applicant’s Specification clearly recites that “receive a search word” is an activity that is well-understood, routine conventional activity that is previously known to the industry (see Applicant’s Specification, [0002] – [0003], “providing search results of a search word to the user” requires the user to input “a search word” in order to receive results). The claims are not patent eligible.

Claim 2-9 and 11-18 depend on claims 1, 10. Therefore, claims 2-9 and 11-18 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
Claims 2, 11 recite additionally recite analyze the text to find out top M index words most related to the search word according to the index word list to generate a content-based related word list; and a log-based related word generation module configured to analyze a strength of relevance between any two historical search words in the historical search log to find out top N historical search words most related to the search word to generate a log-based related word list.  The additional element represent a further mental process step of mentally analyzing text to find the most related words to the search word and also evaluating the strength of relevance between words to return most related words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2, 11 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a 2, 11 are not patent eligible.
Claims 3, 4, 12, 13 additionally recite calculating strength of relevance according to probability at which text and search word appear together or concurrently.  The additional element represent a further mental process step of mentally calculating strength based on probability factors associated with word co-occurrence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 3, 4, 12, 13 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3, 4, 12, 13, are not patent eligible.
Claims 5, 6, 14, 15, additionally recite calculating discrimination value based on degree of difference of words appearing in text.  The additional element represent a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5, 6, 14, 15, are not patent eligible.
Claims 7, 16 additionally recite a word segmentation module configured to receive the search word, wherein when the search word cannot be found in the text, the word segmentation module parses the search word into at least one index word according to the index word list.  The additional element represent a further mental process step of observing if a word is found in the text and if it is not found then indexing the new word. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 7, 16, are not patent eligible.
Claims 8, 17, additionally recite a new word recognition module configured to recognize whether the related word contains a new word which cannot be found in the index word list, wherein when the new word is included in the related word, the discrimination value calculation module calculates the discrimination value of the related word according to the related word and the new word contained therein.  The additional element represent a further mental process step of observing if a new word is found in the text calculating a discrimination value for the newly found word. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 8, 17, are not patent eligible
Claims 9, 18 additionally recite wherein the system is performed by a processor or a software program loaded into the system by the processor.  The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 9, 18 are directed to an abstract idea.



Claim Rejections - 35 USC § 112

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite, in part, “wherein, when the cumulative search count of the search word is between the first threshold and the second threshold, the process evolution module optimizes the middle search process to find out at least one related word and/or at least one historical search word that are most related to the attributes or content of the search word from the text and the historical search log.”  The claim language is unclear whether the middle search find a related word from the text or the search log or from both.  Furthermore, the claim limitations are in direct contradiction with the specification describing the “middle search process” as determining “when the cumulative search count of the search word 112 is greater than the second threshold but less than the first threshold, then the system 100 accumulates a certain number of search logs for the process evolution module 140 to perform a middle search process” (see Applicant’s Specification, Fig., 3, [0030]).  In other words, it appears that initiating a portion of the middle search requires search count to be greater than the second threshold, and not, as claimed, less than the second threshold.  

Furthermore, the claim limitations are indefinite in describing when to find a term in a “log-based related word list” and when to find a word in a “content-based 



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10, 11, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al., US 2009/0319517 (hereinafter Guha).


performing an input process to receive a search word (see [0027], “search query 109 submitted” by “user”);
performing a search log collection process to determine whether a cumulative search count of the search word is greater than a first threshold or less than a second threshold, wherein the first threshold is greater than the second threshold (see [0045] - [0046], tracking and determining query count “maximum number of times during the time period” represents a first threshold and tracking determining query count “minimum number of times during a time period” represents a second threshold and where first threshold, maximum, is greater than the second threshold, minimum);
performing a threshold setting process to set the first threshold or the second threshold in terms of a number of search logs (see [0040], “search queries submitted by users and stored in query logs 128,” [0046], [0054], “threshold can be selected” represents setting the first and second threshold); and
performing a process evolution process to adjust a search process according to the number of search logs, wherein when the cumulative search count of the search word is greater than the first threshold, a last search process is performed and at least one historical search word related to attributes or content of the search word is found out according to a historical search log (see [0045] – [0046], where conditional limitation of 
wherein, when the cumulative search count of the search word is less than the second threshold, an initial search process is performed to find out at least one related word related to the attributes or content of the search word from a text (see [0045] – [0046], where conditional limitation of method claim is not triggered when search count of the search word is not determined to be less than the second threshold),
wherein, when the cumulative search count of the search word is between the first threshold and the second threshold, a middle search process is optimized and performed to find out at least one related word from the text and/or at least one historical search word from the historical search log that are most related to the attributes or content of the search word (see [0045] – [0046], “query for "train cake pan" can be considered commercially relevant if it was submitted in excess of a minimum frequency of submission threshold, and if it was not submitted in excess of the maximum frequency of submission threshold” where determining relevance based on value falling within min and max threshold represents determining count between first and second threshold and where “identify a candidate query” from “query log” represents finding a related word from historical search log).

For claim 11, Guha teaches further comprising: 
index the content provided by the publishers 106 and advertisers 102 (e.g., an index of cached web documents such as web index 120) for later search and retrieval of search results 118 that are relevant to the queries”); and 
performing a text related word generation process to analyze the text to find out top M index words most related to the search word according to the index word list to generate a content-based related word list when the cumulative search count of the search word is less than the first threshold in the initial and the middle search process (see [0027] – [0030], “keywords submitted as part of a search query through a search engine 112 that is used to retrieve responsive search results” where responsive search results represents finding out top indexed words to generate content-based related word list); and 
performing a log related word generation process to analyze a strength of relevance between any two historical search words in the historical search log to find out top N historical search words most related to the search word to generate a log-based related word list when the cumulative search count of the search word is greater than the second threshold in the middle and the late search process (see [0041], “identify stored queries from query logs 128 that are determined to be relevant to particular landing pages. The query-page identifier 114 first identifies candidate queries from the query logs 128” represents analyzing a strength of relevance of words in search log). 



For claim 18, Guha teaches wherein the system is performed by a processor or a software program loaded into the system by the processor (see [0131], “The system 1300 and includes a processor 1310, a memory 1320, a storage device 1330, and an input/output device 1340. Each of the components 1310, 1320, 1330, and 1340 can, for example, be interconnected using a system bus 1350. The processor 1310 is capable of processing instructions for execution within the system 1300”).



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al., US 2009/0319517 (hereinafter Guha) in view of Franks et al., US 2008/0140644 (hereinafter Franks).

For claim 12, Franks teaches wherein the content-based related word generation module calculates the strength of relevance according to a probability at which the search word and the index words appear in the text separately or concurrently, separate occurrence represents low strength of relevance, and concurrent occurrence represents high strength of relevance (see [0049], [0054] – [0056], “vectors are created in a way to capture the different strengths of relationships between compositions within the database,” [0064], “define their strength of association to the core term by distance scores” where distance scores represent probability search word and index word appear concurrently and “strength of those connections” represents high strength of relevance).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Guha with the teachings of Franks to analyze and utilized calculated relationships between certain terms (see Franks, [0048] – [0049]).

For claim 13, Franks teaches wherein the log-based related word generation module calculates the strength of relevance according to a probability at which one or more attributes or content of the search word and the historical search strengths of relationships between compositions within the database,” [0064], “define their strength of association to the core term by distance scores” where distance scores represent probability search word and index word appear concurrently and “strength of those connections” represents high strength of relevance).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Guha with the teachings of Franks to analyze and utilized calculated relationships between certain terms (see Franks, [0048] – [0049]).

For claim 14, Franks teaches further comprising: a discrimination value calculation module configured to calculate a discrimination value of each related word according to the index word list, the log-based related word list and the content-based related word list (see [0056], “shared unique attributes within a defined context and theme,” [0061], “data values of unique associations” for each word/term); and a related word recommendation module configured to compare the discrimination value of each related word in the log-based related word list with the discrimination value of each related word in the content-based related word list to select top P related words having largest discrimination values from the content-based related word list and the log-based related word list according to a sorting of the discrimination value of each related word (see Franks, [0061] - two or more terms sharing a very unique set of attributes are scored highly” represents selecting top words with largest discrimination values).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Guha with the teachings of Franks to analyze and utilized calculated relationships and unique associations between certain terms (see Franks, [0048] – [0049], [0061] – [0066]).

For claim 15, the combination teaches wherein the discrimination value calculation module calculates the discrimination value according to a degree of difference of each related word appearing in the text, and the degree of difference is related to a frequency at which each related word appears in the text or a plurality of texts (see Franks, [0061] - [0066] “In certain embodiments discussed herein, the system gives a high relationship score to two or more terms which appear often together. In certain other embodiments, two or more terms sharing a very unique set of attributes are scored highly,” [0155], “term frequency of a particular term across an object may be compared with the term frequency across a segment and also with the number of terms shared by the object and the section, and the resulting score may be a function of these variables”). 

newly captured term and the other core terms within the frame at the state 305,” [0129], “collectively analyzes or "mines" the information database in order to create and maintain the relationships database 1040 in response to new data that may be stored in the information database 1020”).


Response to Arguments

Applicant’s amendments with respect to claims 3, 4, 12 and 13 being indefinite for failing to particularly point out and distinctively claim subject matter have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3, 4, 12 and 13 has been withdrawn. 

Applicant’s amendments with respect to claims 1-9 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-9 has been withdrawn.

Applicant's amendments and arguments with respect to claims rejected as being directed to an abstract idea without significantly more have been fully considered but they are not persuasive. 

The applicant argues that “claims 1 and 10 of the present application do not preempt the whole of an abstract idea and the features of such claims are useful for search.  In particular, claims 1 and 10 recite a specific method and a system for the processor adaptively adjusting related search words according to the number of search logs accumulated in the system to provide suitable recommendation of related search words to the user.”  The examiner respectfully disagrees.  

Claims 1 and 10 are directed to an abstract idea – mental process of mentally observing a cumulative search word count and evaluating whether the count meets or exceeds a first threshold and/or second threshold.  Based on the observation and evaluation, the user will manually find associated search word from either a historical search log or from a text.  While the applicant points to a specific application for which the abstract idea, mental process, may be applied, the claim limitations are still directed to a mental process.

The applicant argues that claims 1 and 10 are “directed to an inventive concept for improvement of an existing technology and improving the functioning of the 

The applicant has not recited specific claim limitations that clearly show an “improvement of an existing technology and improving the functioning of the computer itself.”  First, it is unclear and unconvincing that the claim limitations improve the functioning of the computer itself, since the claims are merely directed to mental process steps.  There is not clear claim limitation that ties the system or method limitations to functioning of the computer.  The limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Second, even if the applicants arguments about the claims being an improvement to an existing technology were taken as true, every claim limitation is still directed an abstract idea.  In other words, while an abstract idea may provide an improvement to the field of technology, it does not take away from the fact that every claim limitation is still directed to an abstract idea.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169